                                                                                                                Case 4:20-cv-06139-JST Document 11 Filed 10/09/20 Page 1 of 3


                                                                                               1 TUCKER ELLIS LLP
                                                                                                   Daniel J. Kelly - SBN 145088
                                                                                               2 daniel.kelly@tuckerellis.com
                                                                                                   Samlecia D. Gaye - SBN 296981
                                                                                               3 samlecia.gaye@tuckerellis.com
                                                                                                   201 Mission Street, Suite 2310
                                                                                               4 San Francisco, CA 94105
                                                                                                   Telephone:           415.617.2400
                                                                                               5 Facsimile:             415.617.2409

                                                                                               6 Attorneys for Defendant
                                                                                                   INSIGHT CAPITAL, LLC
                                                                                               7
                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                               8
                                                                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                               9
                                                                                                                                          OAKLAND DIVISION
                                                                                              10
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              11 EMI BRUEMMER,                                        )   Case No. 4:20-cv-06139-JST
                                                                                                                                                      )
                                                                                              12                            Plaintiff,                )   JOINT STIPULATION TO STAY ACTION
                                                                                                                                                      )   PENDING COMPLETION OF
                                                                                              13           v.                                         )   ARBITRATION
TUCKER ELLIS LLP




                                                                                                                                                      )
                                                                                              14 INSIGHT CAPITAL, LLC                                 )
                                                                                                                                                      )
                                                                                              15                            Defendant.                )

                                                                                              16           Plaintiff Emi Bruemmer (“Plaintiff”) and defendant Insight Capital, LLC (“Insight Capital”), by

                                                                                              17 and through their attorneys of record, hereby stipulate as follows:
                                                                                              18           WHEREAS, Plaintiff filed her original complaint [Doc 1] alleging claims pursuant to the

                                                                                              19 Telephone Consumer Protection Act, 47 U.S.C. §227, et seq; Fair Debt Collection Practices Act, 15
                                                                                              20 U.S.C. §1692, et seq; and Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §1788, et seq.
                                                                                              21 on August 31, 2020;
                                                                                              22           WHEREAS, Plaintiff’s claims involve actions taken in connection with a January 16, 2020 Line

                                                                                              23 of Credit Agreement (“Agreement”) between Plaintiff and Green Bear of California, LLC dba Crestline
                                                                                              24 Finance (“Crestline”). A redacted copy of the Agreement is attached as Exhibit A and incorporated by
                                                                                              25 reference;
                                                                                              26           WHEREAS, Insight Capital is the assignee of Crestline;

                                                                                              27           WHEREAS, Plaintiff served the summons and complaint on Insight Capital on September 18,

                                                                                              28 2020, making Insight Capital’s response due on October 9, 2020;


                                                                                                                  JOINT STIPULATION TO STAY ACTION PENDING COMPLETION OF ARBITRATION
                                                                                                   016428\000009\572849.1
                                                                                                              Case 4:20-cv-06139-JST Document 11 Filed 10/09/20 Page 2 of 3


                                                                                               1           WHEREAS, Insight Capital expressed its intent to respond to the complaint with a motion to

                                                                                               2 stay or dismiss the case based on the arbitration provision in the Agreement; and
                                                                                               3           WHEREAS, the Parties have agreed to submit the matter to arbitration and agree that good cause

                                                                                               4 exists to stay the action pending completion of the arbitration process;
                                                                                               5           NOW THEREFORE, Plaintiff and Insight Capital stipulate, agree, and jointly request that the

                                                                                               6 Court stay this action pending completion of the binding arbitration contemplated by the Agreement.
                                                                                               7           IT IS SO STIPULATED.

                                                                                               8
                                                                                               9 DATED: October 9, 2020                                WAJDA LAW GROUP, APC
                                                                                              10
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              11
                                                                                                                                                       By: /s/ Nicholas Wajda _________________
                                                                                              12                                                            Nicholas M. Wajda
                                                                                                                                                            nick@wajdalawgroup.com
                                                                                              13                                                            Attorneys for Plaintiff
TUCKER ELLIS LLP




                                                                                              14
                                                                                              15
                                                                                                   DATED: October 9, 2020                              TUCKER ELLIS LLP
                                                                                              16
                                                                                              17
                                                                                              18                                                       By: /s/ Samlecia D. Gaye _________________
                                                                                                                                                            Daniel J. Kelly
                                                                                              19                                                            daniel.kelly@tuckerellis.com
                                                                                                                                                            Samlecia D. Gaye
                                                                                              20                                                            samlecia.gaye@tuckerellis.com
                                                                                                                                                            Attorneys for Defendant
                                                                                              21                                                            INSIGHT CAPITAL, LLC
                                                                                              22
                                                                                              23
                                                                                              24
                                                                                              25
                                                                                              26
                                                                                              27
                                                                                              28

                                                                                                                                                   2
                                                                                                                     STIPULATION TO STAY ACTION PENDING COMPLETION OF ARBITRATION
                                                                                                   016428\000009\572849.1
                                                                                                              Case 4:20-cv-06139-JST Document 11 Filed 10/09/20 Page 3 of 3


                                                                                               1                                       CERTIFICATE OF SERVICE

                                                                                               2           This Certificate of Service is made in compliance with Local Rule 5.1.2 and Civ.R. 5(b). I am
                                                                                               3 employed in the County of San Francisco, State of California. I am over the age of 18 and not a party to
                                                                                               4 the within action. My business address is 201 Mission Street, Suite 2310, San Francisco, CA 94105.
                                                                                               5           On the date indicated below, a true and correct copy of the foregoing JOINT STIPULATION
                                                                                               6 TO STAY ACTION PENDING COMPLETION OF ARBITRATION; [PROPOSED] ORDER
                                                                                               7 was filed with Court and served electronically and will be available for viewing and downloading from
                                                                                               8 the Court’s CM/ECF system:
                                                                                               9           The Notice of Electronic Case Filing automatically generated by the system and sent to all
                                                                                              10 parties entitled to service under the Federal Rules of Civil Procedure and the Local Rules of the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              11 Northern District of California who have consented to electronic service shall constitute service of the
                                                                                              12 filed document to all such parties.
                                                                                              13           I declare under penalty of perjury that I am employed in the office of a member admitted to
TUCKER ELLIS LLP




                                                                                              14 practice before the District Court for the Northern District of California and ECF registered in this Court
                                                                                              15 at whose direction the service was made and that the foregoing is true and correct.
                                                                                              16           Executed on, October 9, 2020, at San Francisco, California.
                                                                                              17
                                                                                              18
                                                                                              19                                                           By /s/ Anna Villanueva
                                                                                                                                                              Anna Villanueva
                                                                                              20
                                                                                              21
                                                                                              22
                                                                                              23
                                                                                              24
                                                                                              25
                                                                                              26
                                                                                              27
                                                                                              28


                                                                                                                                           CERTIFICATE OF SERVICE
                                                                                                   016428\000009\572849.1
